DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.

Claim Status
	The amendment of 11/25/2020 has been entered. Claims 1-5 and 9-10 are currently pending in this US patent application and were examined on their merits.

Information Disclosure Statement
	The information disclosure statement filed in this application on 03/02/2021 has been received and considered.

Reasons for Allowance
The request for continued examination of 03/02/2021 was filed for the purposes of entering an information disclosure statement. No amendments have been made following the notice of allowance mailed 12/08/2020. For Applicant’s convenience and for the clarity of the record, the reasons for allowance set forth in the Office action of 12/08/2020 are reproduced below.

The closest prior art to the claimed invention is found in the teachings of Steinemann, Griffin, and Yano as discussed in the Office action of 03/19/2020. However, these references do not teach the administration of APC to the eye of a 

Conclusion
Claims 1-5, 9, and 10 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        03/04/2021